Filed 10/28/15 P. v. Morrison CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B260464

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA030252)
         v.

DON MORRISON,

         Defendant and Appellant.



         APPEAL from an order by the Superior Court of the County of Los Angeles,
Richard Romero, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executor Director, Richard B.
Lennon, under appointment by the Court of Appeal, for Defendant and Appellant.
         Not appearance for Plaintiff and Respondent.
                                    INTRODUCTION
       Defendant and appellant Don Morrison (defendant) appealed an order denying
with prejudice his petition for recall of sentence. On appeal, appointed counsel for
defendant filed an opening brief in accordance with People v. Wende (1979) 25 Cal. 3d
436 requesting that this court conduct an independent review of the record to determine if
there are any issues which if resolved in defendant’s favor would require reversal or
modification of the judgment or appealable order. On September 8, 2015, we gave notice
to defendant that his counsel had failed to find any arguable issues and that defendant had
30 days within which to submit by brief or letter any grounds of appeal, contentions, or
arguments he wished this court to consider. Defendant filed a brief in which he appears
to contend that numerous errors occurred in the present case, in which case he was
convicted in 1997, and in his prior case (Case No. A634965), in which case he suffered
convictions in 1986; and the trial court erred in denying his petition for recall of sentence
because the trial court relied on a prior conviction (for forcible rape) which defendant did
not suffer, although the jury erroneously found it to be true.1 We have reviewed the
record and affirm the order.


                           PROCEDURAL BACKGROUND2
       In 1997, defendant was convicted of possession of a controlled substance (Health
& Saf. Code, § 11350, subd. (a)). Defendant was sentenced under the “Three Strikes”
law to a term of 25 years to life because he was also found to have prior “strike”
convictions (§§ 667, 1170.12).


1
       The Abstract of Judgment in the prior case (case number A634965) states that in
1986, defendant was convicted of, inter alia, attempted forcible rape pursuant to section
664 and former section 261(2) (now renumbered as section 261, subdivision (a)(2)
(People v. Iniguez (1994) 7 Cal. 4th 847, 856, fn. 4)).
2
       Because this appeal is from the denial of a statutory, post-judgment motion, we do
not include a statement of facts regarding count for which the defendant was convicted.


                                              2
        On February 28, 2014, following the November, 2012, passage of Proposition 36,
defendant filed a petition for recall of his Three Strikes sentence pursuant to section
1170.126.3 The trial court denied the petition on the grounds that defendant had a prior
conviction for forcible rape that disqualified him from eligibility for recall and
resentencing.
        Following record correction proceedings, the trial court determined that the
abstract of judgment in the prior case provided that defendant did not have a prior
conviction for rape, but had prior convictions for, inter alia, attempted rape and assault
with intent to commit rape. Defendant filed a timely notice of appeal of the order
denying his petition for recall of sentence.


                                       DISCUSSION


        Defendant contends that there were numerous errors in the present case, in which
case he was convicted in 1997, and in his prior case. Defendant appealed the trial court’s
order denying “with prejudice of his petition for recall of sentence . . . that occurred on
October 24, 2014 in chambers.” We therefore do not address defendant’s contentions of
purported errors that occurred in the trial of and sentencing in the present and prior cases.
        Defendant also contends that the trial court erred in denying his petition for recall
of sentence because the trial court relied on a prior conviction (for forcible rape) which
defendant did not suffer. An appealed judgment or order correct on any theory will be
affirmed, however, even when the trial court’s reasoning may have been erroneous.
(Muller v. Fresno Community Hospital & Medical Center (2009) 172 Cal. App. 4th 887,
906-907; Perlin v. Fountain View Management, Inc. (2008) 163 Cal. App. 4th 657, 663-
664.)

3
       The record does not contain a copy of defendant’s petition for recall of his third
“strike” sentence, and the trial court has been unable to locate a copy of it. Under the
circumstances, the record is adequate to address the issue of whether the trial court erred
in denying defendant’s petition despite the record not containing the petition.


                                               3
       Section 1170.126 provides in relevant part: “(b) Any person serving an
indeterminate term of life imprisonment imposed pursuant to [the ‘Three Strikes’ law]
upon conviction . . . of a felony or felonies that are not defined as serious and/or violent
felonies by subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7, may file
a petition for a recall of sentence . . . before the trial court that entered the judgment of
conviction in his or her case, to request resentencing in accordance with the provisions of
subdivision (e) of Section 667, and subdivision (c) of Section 1170.12, as those statutes
have been amended by the act that added this section. [¶] . . . [¶] (e) An inmate is
eligible for resentencing if: [¶] . . . [¶] (3) The inmate has no prior convictions for any of
the offenses appearing in clause (iv) of subparagraph (C) of paragraph (2) of subdivision
(e) of Section 667 or clause (iv) of subparagraph (C) of paragraph (2) of subdivision (c)
of Section 1170.12.”
       As defendant’s counsel concedes, because defendant’s prior conviction for assault
with intent to commit rape comes within sections 667, subdivision (e)(2)(C)(iv)(I) and
1170.12(c)(2)(C)(iv)(I), he is rendered ineligible for recall of sentence pursuant to section
1170.126. Defendant’s petition was properly denied.
       In addition to reviewing and addressing the matters raised in defendant’s brief, we
have made an independent examination of the entire record to determine if there are any
other arguable issues on appeal. Based on that review, we have determined that there are
no other arguable issues on appeal. We are therefore satisfied that defendant’s counsel
has fully complied with his responsibilities under People v. Wende, supra, 25 Cal. 3d 436.




                                               4
                             DISPOSITION
     We affirm the order.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                      MOSK, J.


We concur:



             TURNER, P. J.



             BAKER, J.




                                  5